DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 5/21/2019.
Claims 1-20 are pending.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/5/2020 has been considered by the examiner.
Claim Objections
Claims 1 are objected to because of the following informalities:  claim 1 lines 6-7 recites “are detected in other images of the plurality”. Perhaps this ought to be “are detected in the plurality of images”?  Appropriate correction is required. Claims 3, 5, 9, 12, 14, 17, and 20 are objected for having the same language recited therein. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 12-20 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: See, Fig. 6.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-8, 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jaramillo et al. (“6-DoF pose localization in 3D point-cloud dense maps using a monocular camera”, IEEE, December 2013, pp. 1747-1752) (hereafter, .
With regard to claim 1 Jaramillo discloses a method for image-based localization, comprising: at a camera device, capturing a plurality of images of a real-world environment (page 1748 left column, section II. A, first full paragraph, Fig. 1); detecting a first set of image features in a first image of the plurality of images (page 1748 left column, section II. A, second full paragraph); before additional sets of image features are detected in other images of the plurality, transmitting the first set of image features to a remote device configured to estimate a pose of the camera device based on image features detected in the plurality of images (page 1751, left column, section III. B.); as the additional sets of image features are detected in the other images of the plurality, transmitting the additional sets of image features to the remote device (page 1751, left column, section III. B.); and receiving, from the remote device, an estimated pose of the camera device (pose estimation, page 1749 section C.; output seen in Fig. 1 for example is received at the other end).
Jaramillo discloses overview of the method by illustrating in Fig. 1 having included camera, etc. However, Jaramillo does not expressly teach ‘transmitting’ and ‘receiving’. Ramachandran teaches as seen in Fig. 5 and Fig. 6, a mobile device 100 and a controller 130, respectively. See paragraphs [0025], [0032], [0035] and [0039].
It would have been obvious to a person of ordinary skill in the art, before the effective filing data of the claimed invention to modify Jaramillo’s reference.  The suggestion/motivation for doing so would have been to have Jaramillo explicitly disclose a transmitter and/or receiver by way of interface to transmit the output C[W] t as seen in 
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, it would have been obvious to combine Ramachandran with Jaramillo to obtain the invention as specified in claim 1. 

With regard to claim 2 Jaramillo discloses where the plurality of images of the real-world environment are captured substantially at once (page 1748 section II. A.).
With regard to claim 4 Jaramillo discloses where the plurality of images of the real-world environment are captured sequentially (Fig. 1; page 1748 section II. A. Overview of the Proposed Method).
With regard to claim 6 Jaramillo discloses where the estimated pose of the camera device is estimated based on identified correspondences between image features transmitted to the remote device and map features in a digital environment map corresponding to the real-world environment (see page 1748 section II A. first and second full paragraphs starting on left column, ending on right column; Figure 1).
With regard to claim 7 Jaramillo discloses where each detected image feature includes an indication of a two-dimensional (2D) pixel position at which the image feature was identified in a corresponding image of the real-world environment, and where the identified correspondences are between 2D pixel positions of image features transmitted to the remote device and three- dimensional (3D) map positions of map 
With regard to claim 8 Jaramillo discloses where the identified correspondences between the 2D pixel positions and 3D map positions are input into a random sample consensus (RANSAC) solver that outputs the estimated pose of the camera device (page 1748 section II A. first and second full paragraphs starting on left column, ending on right column, Fig. 1, page 1749 section C, right column; Fig. 5).
With regard to claim 12, claim 12 is rejected same as claim 1 and the arguments similar to that presented above for claim 1 are equally applicable to claim 12. Ramachandran discloses a device and a computer as shown in Figs. 5 and 6, and all of the other limitations similar to claim 1 are not repeated herein, but incorporated by reference.
With regard to claim 14, claim 14 is rejected same as claims 4 and 5 and the arguments similar to that presented above for claims 4 and 5 are equally applicable to claim 14. Ramachandran discloses a device and a computer as shown in Figs. 5 and 6, and all of the other limitations similar to claims 4 and 5 are not repeated herein, but incorporated by reference.
With regard to claim 15, claim 15 is rejected same as claim 6 and the arguments similar to that presented above for claim 6 are equally applicable to claim 15. Ramachandran discloses a device and a computer as shown in Figs. 5 and 6, and all of the other limitations similar to claim 6 are not repeated herein, but incorporated by reference.
With regard to claim 16, claim 16 is rejected same as claim 7 and the arguments similar to that presented above for claim 7 are equally applicable to claim 16. Ramachandran discloses a device and a computer as shown in Figs. 5 and 6, and all of the other limitations similar to claim 7 are not repeated herein, but incorporated by reference.
With regard to claim 17 Jaramillo discloses where the estimated pose of the camera device is a preliminary estimated pose and is received before the additional sets of image features are detected for every image of the plurality (See Abstract, page 1747, right column, third full paragraph, previous 3D pose; Fig.1 description on page 1748; section II. A. first paragraph, etc.).


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jaramillo et al. (“6-DoF pose localization in 3D point-cloud dense maps using a monocular camera”, IEEE, December 2013, pp. 1747-1752) (hereafter, “Jaramillo”) in combination with US 2014/0064601 to Ramachandran et al. (hereafter, “Ramachandran”) as applied to claims 1-2, 4-8, 12 and 14-17 above, and further in view of US 2016/0379092 to Kutliroff.
With regard to claims 3 and 13, Jaramillo in combination with Ramachandran teaches the method of claim 2 and the camera device of claim 12. However, neither Jaramillo nor Ramachandran expressly teach where each image of the plurality is captured by a different respective camera of the camera device, and the method further comprises transmitting, to the remote device, information indicating a spatial 
Kutliroff teaches where each image of the plurality is captured by a different respective camera of the camera device, and the method further comprises transmitting, to the remote device, information indicating a spatial relationship of each of the different respective cameras of the camera device relative to one another (see paragraph [0012] for example where visual appearance of a spatial region at a particular location and orientation is described).
It would have been obvious to a person of ordinary skill in the art, before the effective filing data of the claimed invention to modify Jaramillo’s and Ramachandran’s reference.  The suggestion/motivation for doing so would have been to define a location of the sensor arrangement at which sensor data was acquired, as suggested by Kutliroff.
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, it would have been obvious to combine Kutliroff with Jaramillo and Ramachandran to obtain the invention as specified in claims 3 and 13. 

Allowable Subject Matter
Claims 9-11 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed (except for minor objection, see above) over cited prior art.
The following is an examiner’s statement of reasons for allowance: the cited art of record fails to disclose, teach, or suggest the limitation/feature of “as the correspondences are identified, progressively output a plurality of estimated poses of the camera device based on the identified correspondences, where each estimated pose has a corresponding confidence value proportional to a quantity of the correspondences identified when each respective estimated pose was output; upon estimating a preliminary pose of the camera device having a corresponding confidence value that exceeds a preliminary confidence threshold, and before detecting the sets of image features for every image of the plurality, report the first pose to the camera device; and upon estimating a second pose of the camera device having a corresponding confidence value that exceeds a final confidence threshold higher than the preliminary confidence threshold, report the second pose to the camera device”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958.  The examiner can normally be reached on Monday-Thursday 8AM-6PM, Friday 8AM-12PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669